Citation Nr: 0900963	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-37 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for lumbosacral strain with wedging deformity and 
herniated nucleus pulposus (low back disability).

2.  Entitlement to an increased evaluation in excess of 20 
percent for cervical spine strain with degenerative spurring 
at levels C4, C5, and C6 (cervical spine disability).

3.  Entitlement to an initial compensable evaluation for left 
cervical radiculopathy.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity radiculopathy/neuropathy 
with sciatica (left lower radiculopathy).

5.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity radiculopathy/neuropathy 
with sciatica (right lower radiculopathy).

6.  Whether new and material evidence has been received to 
reopen service connection for residuals of right ankle strain 
with post operative colectomy (right ankle disability).

7.  Entitlement to service connection for right ankle 
weakness, to include as secondary to service-connected low 
back disability.

8.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected low back 
disability.

9.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 


INTRODUCTION

The veteran served on active duty from May to August 1982, 
and from March 1983 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO that denied increased evaluations for the veteran's 
service-connected low back disability and cervical spine 
disability; granted service connection for left upper 
radiculopathy and assigned a noncompensable (0 percent) 
evaluation, and granted service connection for left and right 
lower radiculopathy and assigned 10 percent disability 
ratings; denied reopening of service connection for right 
ankle disorder; and denied service connection for right ankle 
weakness, hypertension, and erectile dysfunction.  The 
veteran filed a timely appeal of these decisions to the 
Board.

In August 2007, accompanied by his representative, the 
veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge in St. Petersburg, Florida.  At the 
hearing, the record was held open for 60 days so that the 
veteran may be afforded additional time to submit evidence in 
connection with his claim.  Additional evidence was 
submitted, accompanied by a waiver of RO consideration.  This 
evidence will be considered in evaluating the veteran's 
claims.  

In a July 2004 statement submitted to the RO, the veteran 
contends that he should be afforded earlier effective dates 
for increased evaluation for his service-connected low back 
disability, and should be afforded an earlier effective date 
for service connection for his cervical spine disability.  
Because the veteran did not file a timely notice of 
disagreement with the September 2002 rating decision 
assignment of effective date for grant of service connection 
for cervical spine disability, and did not file a timely 
notice of disagreement with the October 2002 rating decision 
denial of increased rating for low back disability, the 
purported July 2004 effective date claims are not proper 
claims for earlier effective date, and there is no basis for 
consideration of these purported effective date claims on the 
merits.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(where there is of record a prior final decision assigning 
effective date, and clear and unmistakable error has not been 
alleged in the final rating decision, such "freestanding 
claim" for earlier effective dates was a legal impossibility, 
is not a proper claim for the earlier effective date sought, 
and the claim must be dismissed). 

The issues of entitlement to service connection for higher 
initial evaluations for the veteran's service-connected left 
and right lower radiculopathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the August 2007 hearing before the Board, and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew on the record his Substantive Appeal 
concerning the application to reopen service connection for 
residuals of right ankle strain with post-operative 
colectomy.  

2.  The service-connected low back disability is not shown 
for any period to have been manifested by unfavorable 
ankylosis of the thoracolumbar spine, or incapacitating 
episodes having a total duration of at least six weeks in the 
past 12 months during the course of this appeal.  

3.  The service-connected cervical spine disability is not 
shown for any period to have been manifested by forward 
flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

4.  The  veteran's left cervical radiculopathy has not for 
any period been productive of mild incomplete paralysis. 

5.  Right ankle weakness was not incurred in or aggravated 
during military service.  

6.   Hypertension was not incurred in or aggravated during 
military service, did not manifest to a compensable degree 
within one year of service separation, and is not caused or 
aggravated by a service-connected disability.

7.  Erectile dysfunction was not incurred in or aggravated by 
military service, nor is it caused or aggravated by a 
service-connected disability. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) concerning the 
application to reopen his previously denied claim of 
entitlement to service connection for residuals of right 
ankle strain with post operative colectomy, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  

2.   The criteria for the assignment of a disability rating 
in excess of 40 percent for the service-connected low back 
disability have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237, 5243 (2008).  

3.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected cervical spine 
disability have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5242, 5243 (2008).   

4.  The criteria for the assignment of an initial compensable 
evaluation for left cervical radiculopathy have not been met 
for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8510 
(2008).   

5.  Right ankle weakness was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).  

6.  Hypertension was not incurred in or aggravated by 
military service, is not presumed to have been incurred 
therein, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2008). 

7.  Erectile dysfunction was not incurred in or aggravated 
during military service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the veteran withdrew on the record at the August 2007 
hearing his Substantive Appeal concerning the application to 
reopen his previously denied claim of entitlement to service 
connection for residuals of right ankle strain with post 
operative colectomy.  38 C.F.R. § 20.204(a)-(b).  

Hence, there remain no allegations of error of fact or law 
for appellate consideration regarding said claim.  Thus, the 
Board does not have jurisdiction to review this claim, and it 
is dismissed without prejudice.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

Here, the RO, in letters, dated in August 2004, June and July 
2005, and September 2006, provided the veteran with the 
notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), including notice that a disability rating and 
effective date will be assigned if a claim was granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  
The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to the claims 
to VA.  In addition, the RO provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the claims, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

With respect to the veteran's initial evaluation claims, the 
Board notes that in Dingess v. Nicholson, the Court held that 
upon receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, however, the Court also 
declared, that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Id. at 491.  As such, no further VCAA notice is 
required with respect to the veteran's claims for initial 
higher disability ratings; and under the circumstances, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

With respect to the veteran's increased-compensation claims, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41- 42.  

In this case, the August 2004 RO letter did not meet all of 
the foregoing requirements described in Vasquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), however, 
the United States Court of Appeals for the Federal Circuit 
held that, where VA can show that the error did not affect 
the essential fairness of the adjudication, VCAA notice 
errors would not require reversal.  To demonstrate this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App.  at 48 ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
August 2004 RO letter specifically informed the veteran that 
he should submit evidence showing that his service-connected 
disabilities had gotten worse and proceeded to suggest 
documents and records that would tend to demonstrate this 
worsening.  The veteran was also afforded a Statement of the 
Case dated in September 2006 that set forth the criteria for 
functional impairment, and set forth what was required for a 
higher evaluation for the veteran's service-connected 
disabilities.  38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, 4.124a; 
Diagnostic Codes 5003, 5010, 5290, 5292, 5293, 5395, 8520, 
8620, 8720, 8510, 8610, 8710, and the General Rating Formula 
for Diseases and Injuries of the Spine (2002, 2003, 2008).  
In addition, during the August 2007 hearing before the 
undersigned, the veteran testified regarding the severity of 
his service-connected disabilities and the effect that they 
had on his daily life. 

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increase rating claims after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claims, 
the notice was provided by the RO prior to the certification 
of the veteran's case to the Board.  The Board also finds 
that the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran and his representative have had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the 
claims.  Based on the above, the Board concludes that any 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, VA examination reports, 
the veteran's testimony before the Board, and written 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

Rating Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In addition, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. 119, 126 
(1999).   

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  

Rating Spine Disabilities

The service-connected low back and cervical spine 
disabilities are currently evaluated as 40 percent and 20 
percent disabling under Diagnostic Codes 5237 and 5242, 
respectively.  The veteran contends generally that these 
disabilities have worsened. 

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, and 
encompassing Diagnostic Codes 5235 through 5242, provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The veteran's low back and cervical disabilities could also 
be evaluated under Diagnostic Code 5243 evaluating 
intervertebral disc syndrome.  Under these rating criteria, 
the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  38 C.F.R. § 4.71a. 

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Low Back Disability

The medical evidence in this case related to the veteran's 
low back consists primarily of private treatment records and 
VA examinations dated in January 2005 and January 2006.

The January 2005 VA examination report noted the veteran's 
service and medical history, to include a laminectomy and 
discectomy in November 2003.  The veteran indicated that he 
would get back pain after sitting for long periods of time 
and that also worsens with heavy activity.  The veteran was 
indicated to take medication for pain, and has received 
epidural shots for his condition.  Upon examination, the 
veteran was noted to have forward flexion of 0-80 degrees 
with some pain in the last 10 degrees.  This was decreased by 
approximately 5 degrees with repetitive testing.  Extension 
was 0-20 degrees, unchanged with repetitive testing, but with 
some pain in the last 5 degrees.  Right and left lateral 
bending was 0-30 degrees, unchanged with repetitive testing 
and with no pain noted.  Right and left rotation was noted to 
be 0-30 degrees, unchanged with repetitive testing and with 
no pain noted.  The veteran was diagnosed with lumbar disc 
disease.

The veteran was again examined by VA in January 2006.  The 
veteran's medical history was again noted for the record.  
The veteran was noted to have an extensive history of low 
back problems and was noted to have flare-ups of increased 
pain and stiffness that occur daily.  They were indicated to 
last from one to twenty hours.  Upon examination, the veteran 
was noted to have range of motion of 0-45 degrees flexion 
with pain at 40 degrees, hyperextension of 0-15 degrees with 
pain at 15 degrees, left and right lateral bending of 0-15 
degrees with pain at 15 degrees bilaterally, left and right 
rotation of 0-15 degrees with pain at 15 degrees.  The 
examiner indicated that there was no additional range of 
motion loss due to pain, weakness, fatigue, lack of 
endurance, or incoordination following repetitive use.  The 
veteran was diagnosed with lumbar disc disease.

The veteran's claims file also contains extensive records 
from his treatment by private physicians.  A review of these 
records indicates findings that are similar to the findings 
of the two VA examiners.  While the veteran generally reports 
increased pain and related symptoms in subsequent treatment 
records, these records do not indicate a worsening in range 
of motion or incapacitiating espisodes used to rate a higher 
evaluation for his disability.

Based on the foregoing, on this record, the Board concludes 
that an evaluation in excess of 40 percent for the service-
connected low back disability is not warranted for any period 
of increased rating claim.  In order to warrant an evaluation 
in excess of 40 percent, the veteran's condition must be 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months or productive 
of unfavorable ankylosis of the lumbar spine or entire 
thoracolumbar spine.  In this case, neither the medical nor 
lay evidence shows any reports or findings of incapacitating 
episodes during the past year or unfavorable ankylosis of the 
lumbar spine of the thoracolumbar spine.  

In this regard, the Board notes that, under revised 
Diagnostic Code 5243, separate evaluations of neurologic 
manifestations are warranted to the extent that these are 
manifestations of his disc pathology.  Here, the Board notes 
that the veteran has been diagnosed with right and left lower 
extremity radiculopathy associated with his lumbar 
degenerative disc disease.  These conditions, however, have 
already been service connected and separately rated.  The 
Board finds that the separate ratings for orthopedic and 
neurological disorders are more favorable in this veteran's 
case because they result in a higher rating, and because, 
even with consideration of neurological manifestations, the 
veteran's low back disability still has not for any period 
been productive of incapacitating episodes, including 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, as required for a higher 
disability rating of 60 percent under Diagnostic Code 5243.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain, as noted 
above, the examination reports indicates that the veteran's 
range of motion findings note the point where pain begins 
during range of motion testing, and reflect the limitation 
caused by this pain.  In addition, the record contains an 
indication that the veteran suffers from flare-ups on 
activity, but no evidence indicating a finding of additional 
functional loss beyond that which is objectively shown in the 
examinations.  Therefore, the Board finds that additional 
evaluation in consideration of DeLuca and applicable VA 
diagnostic code provisions is not warranted.  See also 38 
C.F.R. § 4.7.  

Cervical Spine Disability

The medical evidence in this case related to the veteran's 
neck (cervical spine) disability consists primarily of 
private treatment records and VA examinations dated in 
January 2005 and January 2006.

The January 2005 VA examination report noted the veteran's 
medical history and indicated that veteran had neck pain, 
particularly when driving.  The veteran indicated that his 
neck pain was present almost every day and that it worsens 
with heavy activity.  The veteran was noted to take 
medication for pain, and has received epidural shots for his 
condition.  Upon examination, range of motion was indicated 
to be 0-40 degrees, unchanged with repetitive testing and 
with no pain noted.  Extension was indicated to be 0-45 
degrees, unchanged with repetitive testing and with no pain 
noted.  Left and right lateral bending was indicated to be 0-
40 degrees, unchanged with repetitive testing and with no 
pain noted.  Left and right rotation was indicated to be 0-70 
degrees, unchanged with repetitive testing and with no pain 
noted.  There was no change with repetitive testing, and no 
complaint pain during range of motion testing.  The veteran 
was diagnosed with cervical strain.  

The veteran was again examined by VA in January 2006.  the 
veteran's medical was noted for the record and the veteran 
was indicated almost constant pain that has progressively 
worsened and would occasionally radiate to the left shoulder.  
The veteran was noted to have been taking ESI injections  and 
to develop neck pain after sitting for approximately 60 
minutes.  The veteran indicated flare-ups of increased pain 
and stiffness in the neck about 2 to 3 times per month that 
last approximately an hour.  Upon examination, the veteran 
had range of motion of 0-35 degrees flexion with pain at 30 
degrees, 0-40 degrees hyperextension with pain at 35 degrees, 
0-30 degrees right and left lateral bending with no pain 
bilaterally, 0-50 degrees right rotation and 0-60 degrees 
left rotation with no pain bilaterally.  The examiner 
indicated that there was no additional range of motion loss 
due to pain, weakness, fatigue, lack of endurance, or 
incoordination following repetitive use.  The veteran was 
diagnosed with cervical disc disease.

The veteran's claims file also contains records from his 
treatment by private physicians.  A review of these records 
indicate findings that are similar to the findings of the two 
VA examiners.  While the veteran has generally reported that 
his disability has worsened, these records do not indicate a 
worsening in range of motion or incapacitiating espisodes 
used to rate a higher evaluation for this disability.  Based 
on the lay and medical evidence set forth above, the Board 
concludes that an evaluation in excess of 20 percent for the 
cervical spine disability is not warranted for any period of 
increased rating claim.  

In order to warrant a higher evaluation in this case, the 
veteran's cervical spine disability must be manifested by 
forward flexion of the cervical spine of 15 degrees or less, 
or favorable ankylosis of the entire cervical spine, or must 
have been productive of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a.  In this case, 
there is no evidence of incapacitating episodes related to 
the veteran's cervical spine disability.   The range of 
motion testing of the veteran's cervical spine has 
consistently revealed flexion of well over 15 degrees.  There 
are also no findings that indicate favorable ankylosis of the 
entire cervical spine.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran had complaints of pain and 
reports of flare-ups causing limitations caused by such pain, 
as noted above, the test results reported above take into 
account the limitation of motion caused by such pain.  For 
example, the January 2006 VA examination shows that, even 
with considerations of limitation of motion due to pain, the 
veteran still has 30 degrees of flexion of the cervical 
spine, which does not more nearly approximate ankylosis.  
Therefore, the Board holds that an evaluation in excess of 10 
percent in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

Left Cervical Radiculopathy

Next, the veteran contends that a higher (compensable) 
initial evaluation is warranted for his service-connected 
left cervical radiculopathy.  In this case, the veteran's 
left cervical radiculopathy was initially evaluated as 
noncompensably (0 percent) disabling under Diagnostic Code 
8510.  38 C.F.R. § 4.124a.  

Diagnostic Code 8510 provides ratings for paralysis of the 
upper radicular group (fifth and sixth cervicals).  
Diagnostic Code 8510 provides that mild incomplete paralysis 
is rated 20 percent disabling on the major side and 20 
percent on the minor side; moderate incomplete paralysis is 
rated 40 percent disabling on the major side and 30 percent 
on the minor side; and severe incomplete paralysis is rated 
50 percent disabling on the major side and 40 percent on the 
minor side.  Complete paralysis, with all shoulder and elbow 
movement lost or severely affected, and hand and wrist 
movement not affected, is rated 70 percent disabling on the 
major side and 60 percent on the minor side.  38 C.F.R. 
§ 4.124a.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.   

The medical evidence in this case consists primarily of 
private treatment records and VA examinations dated in 
January 2005 and January 2006.  In this case, the Board notes 
that there are two January 2005 VA examinations that may be 
relevant to the veteran's claim.  The first examination was 
in connection with a new left shoulder claim.  This examiner 
diagnosed the veteran with mild degenerative arthritis of the 
left acromioclavicular joint.  The examiner also found full 
range of motion upon testing with negative impingement sign, 
and strength of 5/5 for resisted abduction, as well as 
internal and external rotation.  The veteran was noted to 
have some mild tenderness to palpation about the 
acromioclavicular joint and some pain with cross-body 
adduction, but distal neurovascular state was noted to be 
intact. 

The veteran was also examined in January 2005 in connection 
with his cervical spine claim.  Upon testing in this 
examination, the veteran's deep tendon reflexes were 
indicated to be 2+ in the upper extremities.  In addition, 
sensory examination revealed decrease pinprick and light 
touch to the first and second digits on the right, otherwise 
this examination was normal.  Muscular bulk and tone of the 
upper and lower extremities was within normal limits.  

The veteran was also afforded an additional VA examination 
dated in January 2006.  This examiner indicated, upon 
examination of the veteran's cervical spine, that there was 
no paraspinal tenderness and no upper extremity weakness or 
atrophy.  The deep tendon reflexes were intact and there was 
no sensory loss to pinprick or fine touch.  The veteran was 
indicated to have reported a history of left shoulder pain.  
The examiner, however, found no left shoulder pain in range 
of motion while lying on his left side.  The veteran was 
noted to have had pain from his neck that radiated to his 
left shoulder and scapula with no numbness, tingling or 
weakness felt.  Range of motion testing was essentially 
normal in the left shoulder.  The examiner then opined that 
the veteran's left shoulder condition was related to his 
cervical spine and was probably an extension of his cervical 
muscular pain.  

The veteran's claims file also contains records from his 
treatment by private physicians.  A review of these records 
indicates findings that are similar to the findings of the VA 
examiners.  

Based on the foregoing, the Board finds that an initial 
compensable evaluation is not warranted for the veteran's 
left cervical radiculopathy.  In order to warrant a higher 
(compensable) evaluation for left cervical radiculopathy, the 
disability must be productive of mild incomplete paralysis.  
This requires a degree of lost or impaired function of the 
shoulder and elbow.  In this case, the veteran's medical 
records reveal essentially full range of motion of the left 
shoulder, and no impairment other left shoulder pain.  The 
evidence of neurological symptoms, findings, and impairment 
are minimal.  Based on the foregoing, a higher initial 
evaluation than 0 percent for the veteran's service-connected 
left cervical radiculopathy is not warranted for any period 
of claim.  38 C.F.R. § 4.124a. 

Extraschedular Rating Analysis

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the service-connected disabilities 
have resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluations), that 
there is no showing that the veteran's disabilities have 
necessitated frequent periods of hospitalization, or that the 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection Legal Authority

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis and 
cardiovascular disease that includes hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 
15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that, 
in adjudicating a claim, the Board has the responsibility to 
do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, the veteran does not contend and his medical 
records do not indicate that he had a disability manifested 
by right ankle weakness, hypertension, or erectile 
dysfunction in service or within one year of discharge from 
active duty.  Rather, the veteran contends that he now has 
these disabilities, and that they are secondary to his 
service-connected low back disability.  

First, with respect to the veteran's claim for service 
connection for right ankle weakness, the Board notes that the 
veteran was afforded a VA examination in January 2006 in 
connection with this claim.  The VA examiner noted the 
veteran's medical history and examined the veteran's right 
ankle and foot.  He was noted to have had prior right ankle 
surgery for the removal of osteophytes in 1986 and has been 
noted to have right ankle pain aggravated by prolonged 
standing, walking, and running.  The veteran was noted to 
have been a firefighter after military separation and has had 
pain and weakness especially when running or doing heavy 
physical activity or weight bearing activity.  After 
examination, however, the examiner found that the veteran did 
not have right ankle weakness.  

Because the veteran has not been diagnosed with an actual 
disability manifesting right ankle weakness, his claim must 
be denied.  Without a current diagnosis, a claim of service 
connection cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The veteran has, however, been diagnosed with both 
hypertension and erectile dysfunction.  In order to determine 
whether these disabilities are related to the veteran's 
service or a service-connected disability, the veteran was 
afforded two VA examinations dated in January 2005 and 
January 2006.  The January 2005 examiner noted that the 
veteran had been service-connected for back strain and 
indicated that the veteran reported no problems with erectile 
dysfunction prior to his back difficulties.  He indicated 
that he had begun having problems with erectile dysfunction 
in the past several years.  The veteran's medical history was 
noted and, after examination, the veteran was noted to have a 
history of erectile dysfunction and some risk factors 
including his back disability and hypertension.  The examiner 
then stated that "[g]iven the patient's young age as well as 
hypertension being his only other risk factor, I think it is 
at least as likely as not that his erectile dysfunction is 
related to his back strain."   

The veteran was again examined by VA in January 2006 in 
connection with his erectile dysfunction claim.  The 
veteran's medical history was again noted and the veteran was 
noted to have a history of erectile dysfunction for the past 
three years.  The veteran was also noted to have been tested 
and indicated to have low free testosterone level.  He was 
diagnosed with erectile dysfunction from testosterone 
deficiency.  After examination, the examiner opined that he 
could not attribute the veteran's erectile dysfunction to his 
low back disability without speculation, especially given the 
fact that the veteran has hypogonadism.  

With respect to the veteran's claim for service connection 
for hypertension, the January 2005 VA examiner indicated that 
the veteran had been diagnosed with hypertension in 2003.  
After the January 2005 VA examination, the veteran was 
diagnosed with hypertension.  The examiner then stated that 
this was most likely essential hypertension, but also noted 
that pain has been found to increase blood pressure.  The 
examiner also noted that the veteran was taking Ibuprofen for 
his back disability, and that there has been documentation 
that NSAIDS can increase blood pressure.

The veteran was again examined by VA in January 2006 for his 
hypertension.  The examiner noted that the veteran had been 
diagnosed with hypertension in 2003, and was initially 
treated with Atenolol, which caused erectile dysfunction.  
That medication was discontinued.  The examiner indicated 
that there was no evidence of cardiomegaly and no evidence of 
hypertensive heart disease.  The veteran also denied angina.  
After examination, the veteran was diagnosed with 
hypertension.  With respect to whether the veteran's 
hypertension is related to his service-connected low back 
disability, the examiner stated that "I cannot attribute the 
patient's low back condition as the causative agent to his 
hypertension without speculating."  

Based on the foregoing, the Board finds that the weight of 
the evidence is against the veteran's claims for service 
connection.  There is no evidence in the veteran's service 
treatment records of a right ankle weakness, erectile 
dysfunction, or hypertension in service.  There is no 
evidence that these disabilities were treated or diagnosed 
within one year of service.  In addition, the January 2006 VA 
examiner who examined the veteran in connection with his 
claims found that the veteran did not have right ankle 
weakness, and specifically declined, based on his 
examination, to find that the veteran's hypertension and 
erectile dysfunction were the result of his service-connected 
low back disability. 

Here, the Board notes that the January 2005 VA examiner who 
examined for erectile dysfunction noted that, "[g]iven the 
patient's young age as well as hypertension being his only 
other risk factor, I think it is at least as likely as not 
that his erectile dysfunction is related to his back 
strain."  The Board finds, however, that the January 2006 VA 
examiner's conclusion should be afforded more weight because 
the January 2006 VA examiner provided additional medical 
evidence in support of his conclusion, and also had the 
benefit of reviewing the January 2005 examination report 
prior to his report, so provided a more comprehensive review 
of the evidence that informed his opinion.  

In addition to the medical evidence, the Board has considered 
the veteran's testimony and his and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of any of the service connection claims.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value. 

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for service 
connection.  Because the preponderance of the evidence is 
against the service connection claims, the benefit of the 
doubt doctrine is not for application, and the claims are 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

The appeal to reopen service connection for residuals of 
right ankle strain with post operative colectomy is 
dismissed.  

An evaluation in excess of 40 percent for the service-
connected low back disability is denied.  

An evaluation in excess of 20 percent for the service-
connected cervical spine disability is denied.  

An initial compensable evaluation for left cervical 
radiculopathy, claimed as left shoulder disability, is 
denied.

Service connection for right ankle weakness, to include as 
secondary to the veteran's service-connected low back 
disability, is denied.

Service connection for hypertension, to include as secondary 
to the veteran's service-connected low back disability, is 
denied.

Service connection for erectile dysfunction, to include as 
secondary to the veteran's service-connected low back 
disability, is denied.




REMAND

After a careful review of the claims folder, the Board finds 
that the claims for higher evaluations for service-connected 
right and left lower extremity radiculopathy must be remanded 
for further action.  In this case the Board notes that the 
veteran has indicated that right and left lower radiculopathy 
have worsened since his last pertinent examinations.  In his 
October 2007 testimony before the Board, the veteran 
specifically indicated that his left lower extremity 
radiculopathy had become worse since his last VA examination 
in January 2006.  Here, the veteran specifically stated that 
his left foot was getting weaker to the point where he would 
actually drop his foot, that he would walk with a limp, that 
he has weakness and instability in the leg to the point where 
it is almost unbearable at times, indicating that he would 
have to sit down because there was no way he could stand on 
it.  The veteran also stated that his physicians have 
indicated that they would like to do surgery because there is 
weakness and decreased sensation and motion of the ankle.  

The Board also notes that the veteran's medical and treatment 
records indicate that both the veteran's right and left lower 
radiculopathy has increased in severity of symptoms.  This 
includes the veteran's 2007 treatment records, indicating 
worsening left lower leg symptoms, to include possible foot 
drop, and indications that the veteran's right leg had been 
giving out.  Because the veteran has indicated that his 
conditions have worsened, the Board concludes that these 
matters are remanded for the veteran to undergo 
contemporaneous and thorough VA examinations.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  

Prior to affording the veteran updated VA examinations of the 
lower extremities, the veteran should be afforded an 
opportunity to submit any recent medical records or opinions 
pertinent to the claims that have not already been associated 
with the veteran's claims file.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the Veterans Claims Assistance Act, 
VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the issues of initial evaluation in excess of 10 
percent for left and right lower extremity 
radiculopathy/neuropathy with sciatica (lower radiculopathy) 
are REMANDED to the RO for the following actions:

1.  The veteran should be afforded a 
comprehensive VA neurological examination 
of the lower extremities to determine the 
current extent and severity of his 
service-connected left and right lower 
extremity radiculopathy.  The examiner 
should review all relevant evidence in 
the claims file, and the examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  

The VA neurological examiner should make 
a finding regarding whether the veteran's 
left and right lower extremity 
radiculopathy is manifested by complete 
or incomplete paralysis, and identify the 
nerves or nerves involved.  If the 
paralysis is incomplete, the examiner 
should indicate whether the condition is 
mild, moderate, moderately severe, or 
severe with marked muscular atrophy.  If 
the is paralysis is complete, the 
examiner should discuss the specific 
manifestations of the complete paralysis 
particular to the nerve or nerves 
affected, to include whether the foot 
dangles and drops, whether there is no 
active movement possible of muscles below 
the knee, or whether flexion of the knee 
is weakened or lost. 

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.  

2.  After completion of the foregoing, the 
RO should again review the claims for 
higher initial evaluations for left and 
right lower extremity 
radiculopathy/neuropathy with sciatica 
(lower radiculopathy).  If any 
determination remains adverse, the veteran 
and his representative should be furnished 
a supplemental statement of the case, and 
should be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claims.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


